Case 5:17-cv-02514-JGB-SHK Document 193-10 Filed 09/27/19 Page 1 of 6 Page ID
                                  #:2370




                    EXHIBIT 10
Case 5:17-cv-02514-JGB-SHK Document 193-10 Filed 09/27/19 Page 2 of 6 Page ID
                                  #:2371
Case 5:17-cv-02514-JGB-SHK Document 193-10 Filed 09/27/19 Page 3 of 6 Page ID
                                  #:2372
Case 5:17-cv-02514-JGB-SHK Document 193-10 Filed 09/27/19 Page 4 of 6 Page ID
                                  #:2373
Case 5:17-cv-02514-JGB-SHK Document 193-10 Filed 09/27/19 Page 5 of 6 Page ID
                                  #:2374
Case 5:17-cv-02514-JGB-SHK Document 193-10 Filed 09/27/19 Page 6 of 6 Page ID
                                  #:2375
